Citation Nr: 0705325	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  06-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
Reiter's syndrome with degenerative joint disease and right 
eye disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1959 to November 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which confirmed and continued the denial of service 
connection for Reiter's syndrome with degenerative joint 
disease and right eye disability.


FINDINGS OF FACT

In December 2006, the Board was notified by the U.S. Postal 
Service that the veteran is deceased.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for Reiter's syndrome with degenerative 
joint disease and right eye disability was denied in a rating 
decision dated January 1995.  In December 2005, the veteran 
attempted to reopen his claim for service connection for 
Reiter's syndrome, but in a rating decision dated in March 
2006, the RO confirmed and continued the denial of the 
veteran's claim for service connection.  The veteran filed a 
timely notice of disagreement as to the denial of his claim, 
and the RO issued a statement of the case.  In August 2006, 
the veteran perfected his appeal, and the issue was certified 
to the Board.  

In December 2006, the Board sent the veteran a letter 
acknowledging receipt of his appeal, but later that same 
month, the U.S. Postal Service returned the letter marked 
"deceased, return to sender."  
Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).  


ORDER

The appeal is dismissed.


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


